

109 S2229 IS: Highway Formula Modernization Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2229IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Kelly (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Secretary of Transportation to carry out a highway formula modernization study, and for other purposes.1.Short titleThis Act may be cited as the Highway Formula Modernization Act of 2021.2.Highway formula modernization study(a)In generalThe Secretary of Transportation (referred to in this section as the Secretary), in consultation with the State departments of transportation and representatives of local governments (including metropolitan planning organizations), shall conduct a highway formula modernization study to assess the method and data used to apportion Federal-aid highway funds under subsections (b) and (c) of section 104 of title 23, United States Code, and issue recommendations relating to that method and data.(b)AssessmentThe highway formula modernization study required under subsection (a) shall include an assessment of, based on the latest available data, whether the apportionment method described in that subsection results in—(1)an equitable distribution of funds based on the estimated tax payments attributable to—(A)highway users in the State that are paid into the Highway Trust Fund; and(B)individuals in the State that are paid to the Treasury, based on contributions to the Highway Trust Fund from the general fund of the Treasury; and(2)the achievement of the goals described in section 101(b)(3) of title 23, United States Code.(c)ConsiderationsIn the assessment under subsection (b), the Secretary shall consider the following:(1)The factors described in sections 104(b), 104(f)(2), 104(h)(2), 130(f), and 144(e) of title 23, United States Code, as in effect on the date of enactment of SAFETEA–LU (Public Law 109–59; 119 Stat. 1144).(2)The availability and accuracy of data necessary to calculate formula apportionments under the factors described in paragraph (1).(3)The measures established under section 150 of title 23, United States Code, and whether those measures are appropriate for consideration as formula apportionment factors.(4)Any other factors that the Secretary determines are appropriate.(d)RecommendationsThe Secretary, in consultation with the State departments of transportation and representatives of local governments (including metropolitan planning organizations), shall develop recommendations on a new apportionment method, including—(1)the factors recommended to be included in the new apportionment method;(2)the weighting recommended to be applied to the factors recommended under paragraph (1); and(3)any other recommendations to ensure that the new apportionment method best achieves an equitable distribution of funds described under subsection (b)(1) and the goals described in subsection (b)(2). 